Citation Nr: 0324998	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-09 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, including due to tobacco use in service or 
due to nicotine dependence arising in service.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to January 
1967.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denying the 
veteran's May 1998 claim for service connection for chronic 
obstructive pulmonary disease (COPD).  Following a hearing 
before the Board in September 2000, the Board, in October 
2000, remanded the veteran's claim to the RO for additional 
development.  Upon its return, the veteran was advised that 
the Veterans Law Judge who presided over his September 2000 
was no longer employed by the Board and that he was entitled 
to another hearing.  In October 2002 correspondence, the 
veteran declined any additional hearing.  In November 2002, 
the Board sought further evidentiary development of this 
matter, pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002).  


REMAND

In accordance with the Board's November 2002 memorandum to 
its development unit, additional evidence was secured 
addressing the issue now in appellate status.  That evidence 
has yet to be reviewed by the RO, and the veteran has not 
waived RO consideration of that new evidence in writing.  
This is significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, further 
development is in order.

Among the evidence obtained as a result of the Board's 
November 2002 memorandum is a May 2003 VA examination report 
which included various opinions by the examining physician.  
Opinions had been sought by the Board as to the relationship 
between COPD and his in-service tobacco use, as well as 
whether it was demonstrated that the veteran acquired a 
nicotine addition in service, and whether COPD resulted from 
such addiction.  The opinions offered are not entirely 
responsive to the questions asked.  Moreover, not only does 
there appear to be reliance by the examiner on the history 
afforded the veteran as to his prior tobacco use, no 
reference was made by the examiner to the a medical 
examination performed on November 13, 1995, by N. S. Arora, 
M.D., on behalf of the Social Security Administration, in 
which it was noted that the veteran had been smoking 20 
cigarettes daily since the age of 16.  Further, no reference 
was made to the April 1991 medical report noting a 30 plus 
pack year history of smoking.  To what extent these facts may 
or may not have affected the opinion of the VA examiner in 
May 2003 is unknown.  Hence, further medical input is in 
order.  

Therefore, this case is REMANDED for the following actions:

1.  The RO should return the claims 
folder, to include a May 7, 2003 VA 
medical examination report, to A. Turner, 
M.D., of the VA Medical Center in 
Richmond, Virginia, for preparation of an 
addendum.  Following a review of the 
claims folder in its entirety, including 
the 1991 reference of a 30 plus pack year 
history of smoking, and the November 1995 
reference to a history of smoking 20 
cigarettes per day since the age of 16, 
as well as any further examination deemed 
necessary, Dr. Turner should clarify her 
previously provided opinions by 
responding to the following:

(a)  On what basis other than 
the veteran's history, alone, 
as related to you by him did 
you find that he acquired a 
nicotine addiction in service, 
and that his COPD was at least 
as likely as not a direct 
result of his in-service 
tobacco use and/or nicotine 
dependence acquired in service?

(b)  Understanding that the 
veteran did not enter active 
duty until he was 21, were you 
aware in May 2003 that the 
veteran had at least on one 
prior occasion in November 1995 
indicated that he had been a 
smoker since the age of 16 
years?  If so, on what basis 
was the notation of preservice 
smoking 20 cigarettes per day 
dismissed as non-determinative?  
If you were not previously 
aware of the veteran's tobacco 
use prior to service, does the 
veteran's preservice history of 
smoking 20 cigarettes per day 
in any way modify any of your 
prior opinions?  If so,  how?

2.  In the event that Dr. Turner is 
unavailable, the veteran should be 
afforded a new VA pulmonary examination 
for the purpose of determining the 
relationship, if any, between COPD and 
his period of military service, including 
in-service tobacco use and any nicotine 
addiction acquired in service.  The 
claims folder must be made available to 
the pulmonologist for review prior to any 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
a comprehensive clinical evaluation, and 
all diagnostic testing necessary to 
determine the full extent of impairment 
attributable to the disability in 
question.  All applicable diagnoses must 
be fully set forth.  

The examiner is asked to provide a 
professional opinion, with full 
supporting rationale, as to each of the 
following:

(a)  Whether it at least as 
likely as not that COPD is the 
direct result of in-service 
tobacco use?

(b)  Whether it is at least as 
likely as not that the veteran 
acquired a nicotine addiction 
in service.  If so, whether it 
is at least as likely as not 
that COPD resulted from such 
addiction?   

(c)  What role, if any, did the 
veteran's preservice history of 
smoking 20 cigarettes per day 
between the ages of 16 and 21 
have on his development of 
either nicotine dependence or 
COPD?  

Use by the examiner of the 
italicized language in 
responding is required.  

3.  Thereafter, the RO must readjudicate 
the issue of entitlement to service 
connection for COPD, including due to in-
service tobacco use or due to nicotine 
dependence, on the basis of all the 
evidence on file and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  If the benefit sought on appeal 
continues to be denied, the veteran must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  The RO 
must ensure that the provisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), have been fully complied with and 
that the appellant has been provided 
specific notice of what evidence he must 
submit and what evidence VA will secure 
in developing his claim.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


